DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

11. (Currently Amended) The wakefulness induction control device according to claim 10, wherein when [[a]] the sleepiness level of the person indicating [[a]] the degree of sleepiness of the person fails to reach or fall below a third reference value for a predetermined duration, the controller actuates a wakefulness inducer that differs in a wakefulness inducing method from the one or more wakefulness inducers being actuated.

21. (Currently Amended) The wakefulness induction control device according to claim 20, wherein when [[a]] the sleepiness level of the person indicating [[a]] the degree of sleepiness of the person fails to reach or fall below a third reference value for a predetermined duration, the controller actuates a wakefulness inducer that differs in a wakefulness inducing method from the one or more wakefulness inducers being actuated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	3/22/21